Citation Nr: 0210272	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Dr. SRD, Ph.D.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to August 1972.  
He also served in the Air National Guard and Air Force 
Reserve from August 1972 to May 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 1997, a transcript of 
which has been associated with the claims file.

The Board remanded this case for further development in 
October 1997.  

In April 2002 the veteran's representative appeared to raise 
a claim of service connection for depression, attempting to 
frame the issue on appeal as service connection for an 
acquired psychiatric disorder, currently diagnosed as major 
depression, and described by the veteran as PTSD.  

The veteran specifically raised a claim of PTSD in October 
1994, and, throughout the pendency of his appeal, the RO has 
specifically and only adjudicated the claim as service 
connection for PTSD.  It has not adjudicated the issue of 
service connection for depression.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The competent, credible, and probative medical evidence 
of record does not support a diagnosis of PTSD.  


CONCLUSION OF LAW

The requirements for service connection of PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 
5107 (West Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Military Service and Reported Stressors

Service records show that the veteran served on active duty 
from January 1969 to August 1972.  He was in Vietnam from 
September 1969 to September 1970 where he was stationed at 
Tan Son Nhut Air Base.  

In multiple, documented post-service statements, the veteran 
has primarily reported two stressors that occurred while he 
was in Vietnam.  He reported that his mother passed away 
suddenly after he had been in Vietnam for only one month.  He 
also reported being stationed at Tan Son Nhut Air Base when 
it came under an enemy rocket attack on December 19, 1969.  
He reported that this attack hit the 69th Signal Battalion's 
compound.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) has verified that an enemy rocket attack hit Camp 
Gaylor on December 19, 1969, injuring personnel in the 69th 
Signal Battalion.  

Service records establish that, following his service in 
Vietnam, the veteran was stationed in Hawaii at Hickam Air 
Force Base from approximately September 1970 to August 1972.  

In multiple post-service statements, the veteran has 
generally reported experiencing stress from the demands of 
his work while he was stationed in Hawaii.  This included 
working long hours and being on 24-hour on call status.  He 
also recalled witnessing and/or being involved in personnel 
problems in the office that caused him a great deal of 
stress.  He also recalled being physically threatened by a 
supervisor in front of several witnesses.  

Following his active duty the veteran served in the Air 
National Guard and Air Force Reserve from August 1972 to May 
1990.  While the veteran reported stressful incidents that 
occurred during this period, he did not specifically report 
that any stressors occurred while he was performing active 
duty for training.  


Military Medical History

On enlistment examination in July 1968 the veteran denied any 
psychiatric-related problems, and his psychiatric condition 
was described as normal on examination.  

On separation (from active duty) examination in July 1972 the 
veteran denied having frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  Examination revealed his psychiatric 
condition to be normal.  

On examination in December 1972 the veteran again denied 
having frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort.  On examination, his psychiatric condition was found to 
be normal.  

On periodic examination in June 1983 the veteran denied 
having frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort.  On examination, his psychiatric condition was found to 
be normal.  

In October 1986 the veteran was seen by Dr. AJM.  He was 
"very distraught and angry" and presented Dr. AJM with a 
"rather threatening letter regarding the Air Force Weight 
Management Program and his lack of progress in weight 
reduction."  It was noted that the veteran was working 10 to 
14 hour days in his civilian employment.  It was concluded 
that the veteran was depressed due to the stress of his 
civilian job and the added stress of his treatment by the Air 
Force.  

On periodic examination in June 1987 the veteran denied 
having frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort.  On examination, his psychiatric condition was found to 
be normal.  


Post-Service Medical History

On VA examination in April 1995 the veteran denied having any 
history of outpatient or inpatient psychiatric treatment.  

The veteran reported serving in Vietnam and that he was 
notified of his mother's sudden death only one month after 
his arrival in Vietnam.  He reported that his work in the Air 
Force was intense with long hours.  

The veteran reported a period of depression in which he was 
nervous and discouraged at a time when he was not working.  
He reported that his life got on track in 1985 with a job 
with Martin Marietta, but that he did not have much work by 
1992.  He gave no indication that there was difficulty in his 
transition from the Air Force to his civilian life in 1972.  



The veteran reported having difficulty in 1990 due to 
employment problems that included possibly being laid off.  
He also reported getting separated from his wife around this 
time.  He also reported becoming "caught up" in the Persian 
Gulf War, and that this stirred a lot of memories about war 
and his duties.  He reported experiencing nightmares at this 
time.  

During the examination the veteran was described as 
exceedingly organized and to the degree of being quite 
controlling of the interview.  The examiner observed that the 
veteran did not appear to be experiencing an excessive amount 
of distress, and did not seem particularly depressed.  

The examiner indicated that his symptoms were not indicative 
of PTSD, and did not diagnose the veteran with any 
psychiatric disability.  

In August 1995 the veteran was admitted to the Denver VA 
Medical Center (VAMC) feeling severely depressed and suicidal 
as a result of being homeless and jobless.  He was evaluated 
and treated for major depression with suicidal ideation.  
This was one of the discharge diagnoses.  He was also 
diagnosed with, in pertinent part, narcissistic personality 
disorder with some borderline features.  Follow-up notes 
document his undergoing group therapy in October 1995 and 
December 1995.  

Treatment records from the Denver Vet Center from October 
1994 through April 1996 document mental health treatment of 
the veteran.  In January 1995 the veteran repeated some of 
the inservice incidents noted above.  He also linked his 
difficulty with finding employment to his Vietnam work 
experience where, "with considerable responsibility and 
anxiety, he felt he was "worked to death,"" with very long 
hours, and erratic sleep patterns, sometimes working 28 hours 
in one stretch.  It was concluded, in pertinent part, the 
veteran needed to build up his interpersonal skills in order 
to counter the effects of PTSD.  

On follow-up in February 1995 the veteran appeared to be 
under great strain.  It was noted that his Mississippi Scale 
for Combat-Related PTSD was within the range of clinical 
PTSD.  However, in April 1995 it was opined by the same 
individual, EG, that the veteran's PTSD was in fact "sub 
clinical."  

Records dated through April 1996 document continued 
counseling, but do not document a diagnosis of PTSD.  In an 
April 1996 letter from the Denver Vet Center, Dr. JB 
summarized the veteran's evaluation and treatment.  Fear of 
authority figures, marital problems, and underemployment were 
some noted symptoms.  It was also noted that his job in the 
military required long hours and placed him under a great 
deal of pressure not to make any errors.  

The Axis I diagnosis was major depression, recurrent, in 
partial remission.  Under Axis IV it was noted that the 
veteran had moderate to severe psychosocial stressors, 
namely, a failed marriage, chronic job instability, and 
difficulty obtaining visitation with his only daughter.  

In March 1996 the veteran was seen at the VA Vietnam Veterans 
Clinic.  A long history of emotional problems was noted, 
including depression and questionable PTSD.  The veteran was 
not actually examined.  The pertinent assessment was 
depression, PTSD, and rage attacks.  

An April 1996 outpatient note from the Denver VAMC documented 
that the veteran had depression.  

In June 1997 a hearing before the Board was conducted.  
During the hearing the veteran again recalled inservice 
stressors.  In particular, he recalled the December 19, 1969 
rocket attack as being a stressor.  Tr., pp. 2-3.  He also 
recalled feeling threatened by barbers rumored to be Vietcong 
who would slit their customers' throats, and being physically 
threatened by a supervisor while he was stationed in Hawaii.  
Tr., pp. 4-6.  

Dr. SRD, a psychologist, testified that the veteran met the 
criteria for a diagnosis of PTSD.  She stated that the 
stressors reported by the veteran at the hearing were 
sufficient to warrant a diagnosis of PTSD.  Tr., pp. 10-11.  
In particular, she stated that the veteran had related to her 
an incident in which he saw a victim whose head was blown off 
while he was in Vietnam.  She considered this to be the most 
devastating of all the incidents he witnessed in Vietnam.  
Tr., p. 13.  She testified that the veteran was currently 
experiencing symptoms of PTSD.  Tr., pp. 12-15.  She finally 
opined that the veteran's PTSD was related to service.  Tr., 
p. 15.  

The veteran testified that he had not been treated by Dr. 
SRD.  Tr., pp. 19-20.  Dr. SRD stated that she had 
interviewed and examined the veteran, but that she did not 
write up any reports of such examinations.  Tr., p. 21.  

In November 1997 the RO received additional records from the 
Denver Vet Center documenting additional mental health 
treatment from April 1996 to October 1997.  They do not 
document a diagnosis of PTSD.  

In December 1997 the RO received outpatient records from the 
Denver VAMC, documenting treatment from May 1996 to November 
1997.  They do not document a diagnosis of PTSD.  

In March 2000 Dr. SM of the Denver Vet Center wrote that 
stress tended to aggravate the veteran's symptoms.  

In June 2000 Dr. SM of the Denver Vet Center and Dr. JB of 
the Denver VAMC wrote that the veteran's military service was 
stressful to him.  It was noted that his mother died suddenly 
while he was in Vietnam and that he felt very vulnerable 
while he was in Vietnam.  It was noted that his service in 
Hawaii was also very stressful.  

It was noted that the veteran had current symptoms that 
included anger, depression, and difficulty interacting with 
other people.  His financial plight was a constant source of 
stress, and his relationship with his ex-wife was very 
conflictual.  

The Axis I impression was depression, PTSD symptoms.  The 
Axis IV impression was economic problems due to 
underemployment.  

In September 2000 the RO received additional medical records 
from the Denver Vet Center documenting mental health 
treatment from March 1999 to September 2000.  These records 
document individual and group therapy.  While group therapy 
notes document veterans in the group as having severe, 
chronic PTSD, none of these records specifically document the 
veteran as being diagnosed with PTSD.  

VA medical records dated from November 1998 to October 2000 
document the treatment of the veteran's depression but do not 
document a diagnosis of PTSD.  

In November 2000 a VA PTSD examination was conducted.  With 
respect to his military history, the veteran again recalled 
the December 19, 1969 rocket attack on Tan Son Nhut Air Base.  
He recalled that people did not initially know that they were 
under attack.  After becoming aware of the attack he reported 
that everyone "panicked."  The examiner observed that the 
veteran found this to be "somewhat humorous."  

The veteran recalled visiting the location of the attack the 
following day and witnessed mattresses being taken out where 
soldiers had been killed.  The veteran went on to report that 
the event that particularly bothered him was when he was 
physically threatened by a colonel when he was stationed in 
Hawaii.  

Upon evaluating the veteran and reviewing the claims folder 
(as noted by the VA examiner), the VA examiner concluded that 
the veteran did not have a stressor that would warrant a 
diagnosis of PTSD.  He opined that the veteran did have 
depression which was caused by the loss of his marriage and 
access to his daughter, as well as employment difficulty.  

The VA examiner opined that Dr. SRD, in diagnosing PTSD, was 
not as familiar with the details of the veteran's history.  
The VA examiner's diagnoses were major depressive disorder 
and a personality disorder.  

A VA special psychiatric examination was also conducted in 
November 2000.  During this examination the veteran again 
recalled the December 1969 rocket attack.  The examiner 
opined that the veteran's description of the attack indicated 
that he experienced very little anxiety or panic during the 
attack, noting that no one actually knew that the base was 
under attack.  

On examination the veteran's affect was mildly flattened, but 
not markedly so.  His mood was neutral with minimal signs of 
depression.  There was no anxiety or mania present.  He 
tended to be quite egocentric in his speech and over 
inclusive.  

The VA examiner opined that the veteran's symptoms were much 
more characteristic of a major depression in partial 
remission than they were of PTSD.  This VA examiner also 
noted that he had reviewed the claims folder.  

The VA examiner noted Dr. SRD's diagnosis of PTSD during the 
June 1997 hearing.  The examiner considered this, but 
concluded that the veteran did not have PTSD, and indicated 
that this was supported by treating mental health 
professionals who had seen the veteran more than once and 
concluded that he had major depression and did not diagnose 
PTSD.  

The VA examiner did not order additional testing because it 
was determined to not be necessary or appropriate, as past 
testing had demonstrated sub-threshold values for PTSD.  The 
final diagnoses were major depressive episode in partial 
remission and a mixed personality disorder.  

The results of both November 2000 VA examinations were 
compared and found to be consistent with each other.  It was 
concluded that a diagnosis of PTSD could not be made.  



VA medical records dated from March 2001 to December 2001 
document, in pertinent part, treatment of depression, but do 
not document a diagnosis of PTSD.  During a March 2001 
hospitalization, a past medical history of PTSD was noted, 
but no diagnosis of PTSD was actually rendered.  


Criteria

Service Connection: In General

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  



Service Connection: PTSD

The Board initially notes that, during the pendency of the 
appeal, 38 C.F.R. § 3.304(f) addressing direct service 
connection for PTSD was amended, effective March 7, 1997.  64 
Fed. Reg. 32807 (1999).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the regulations as amended, eligibility for service 
connection of a PTSD claim requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  


38 C.F.R. § 3.304(f) (2000) (emphasis added); see 38 U.S.C.A. 
§ 1154(b) (West 1991); see also Cohen v. Brown, 10 Vet. 
App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  


Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The RO has provided the veteran with notice of the laws and 
regulations pertaining to service connection.  However, the 
RO has not provided notice of the current version of 
38 C.F.R. § 3.304(f).  Rather, it has only provided notice of 
the previous version of section 3.304(f).  Nonetheless, the 
Board finds that this does not result in prejudice to the 
veteran because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  

Under the new regulation, the three basic requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

Through the issuance of notices and multiple rating 
determinations, the RO placed the veteran on notice of what 
is generally required to succeed on a claim of service 
connection for PTSD, and advised him of the type of 
information and evidence needed in order to substantiate his 
claim.  

In particular, he has been advised on multiple occasions to 
submit stressor information (see the November 1997 notice).  
In May 2001 the RO specifically advised the veteran of the 
VCAA.  In this notice the RO advised the veteran as to what 
was required to substantiate his claim.  He was also told of 
what evidence the RO had in its possession, and was advised 
of what additional evidence was needed to substantiate his 
claim.  

In this regard, the RO also advised him that the law required 
VA to make reasonable efforts to obtain evidence necessary to 
support his claim, and that VA would try to help him obtain 
evidence in support of his claim.  He was advised that it was 
still ultimately his responsibility that such records be 
obtained by VA, either by adequately identifying them or by 
sending them himself.  He was specifically advised of how 
various types of evidence or information could be obtained, 
including private records, federal records, and other 
information or evidence.  He was notified that he could 
submit such evidence himself, and if not, provided him with 
specific instructions on how to have VA obtain the evidence 
for him.  Such notice fully satisfies the requirement of 
section 5103(a) that VA indicate which evidence is to be 
provided by the veteran and which is to be provided by VA.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).  

In addition, pursuant to the Board's October 1997 remand, the 
RO requested a stressor statement from the veteran and that 
he identify any recent treatment in November 1997.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  Records from the Denver VAMC and Denver 
Vet Center have been obtained, and the veteran has neither 
identified nor authorized the release of any other medical 
records pertinent to his claim.  38 U.S.C.A. § 5103A(a), (b) 
(West Supp. 2001).  

During the Board hearing in June 1997, Dr. SRD reported 
evaluating the veteran; however, she testified that she had 
made no written report of such evaluations.  Tr., p. 21.  The 
veteran also denied receiving treatment from her.  Tr., pp. 
19-20.  
Therefore, the duty to assist does not require that written 
records of Dr. SRD's evaluations be obtained.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,631 (August 
29, 200) (to be codified at 38 C.F.R. § 3.159(d)).  

The RO has made reasonable efforts to obtain the veteran's 
service medical records from his period of active duty, 
including pursuant to the Board's October 1997 remand.  The 
Board notes that there was some initial difficulty obtaining 
service medical records for the veteran's period of service 
from January 1969 to August 1972.  However, in August 2000 
the Air Reserve Personnel Center submitted the veteran's 
service personnel and service medical records for this 
period.  Therefore, service personnel and service medical 
records were obtained.  38 U.S.C.A. § 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)); Stegall, supra.  

Pursuant to the Board's October 1997 remand, the RO also 
prepared a list of the veteran's reported stressors, and sent 
a request for verification of stressors to USASCRUR.  No 
additional verification from USASCRUR is warranted because 
there is no reasonable possibility that it will substantiate 
the claim.  This is because, as will be discussed below, it 
has been determined that the evidence does not support a 
current diagnosis of PTSD.  Information from USASCRUR 
concerning in-service stressors cannot be used to determine 
whether the veteran currently has PTSD.  

In addition, the RO had the veteran take part in VA 
examinations which, pursuant to the Board's remand, were 
conducted by a board of two psychiatrists who offered Axis I 
and II diagnoses, and reconciled their findings.  They also 
assigned a Global Assessment of Functioning (GAF) score.  
Stegall, supra.  

The Board requested that all appropriate studies be 
performed.  The November 2000 VA examiner determined that no 
studies would be required.  The Board finds this to be 
sufficient, as the Board did not mandate that any specific 
studies be performed.  Stegall, supra.  

In light of the November 2000 VA examinations, and other 
pertinent medical evidence of record, the Board finds that 
there is ample medical and other evidence of record upon 
which to predicate a decision of the issue on appeal.  
Therefore, an additional VA examination or medical opinion is 
not required.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Service Connection

After a careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection of PTSD, because, 
under either the previous or amended regulations, the 
evidence establishes that the veteran does not have a current 
diagnosis of PTSD.  As will be discussed below, the medical 
evidence finding the veteran to not have PTSD is of greater 
probative weight than the evidence diagnosing him with PTSD.  
See 38 C.F.R. § 3.304(f); Burger v. Brown, 5 Vet. App. 340, 
343 (1993).  

VA examiners in November 2000 specifically concluded that the 
veteran did not have PTSD.  These examinations are entitled 
to the greatest probative weight because the examiners not 
only conducted an examination of the veteran but also 
performed a review of the entire claims folder.  In addition, 
on VA examination in April 1995 the veteran was found to have 
no psychiatric diagnosis, including PTSD.  He was not found 
to have PTSD during an extended VA hospitalization in August 
1995.  Finally, VA medical records have almost uniformly 
documented treatment of depression; not PTSD.  

While it was initially opined by EM at the Denver Vet Center 
in February 1995 that the veteran was clinically within range 
of a PTSD diagnosis, she subsequently concluded in April 1995 
that he was sub-clinical for PTSD.  Furthermore, in April 
1996 the veteran's diagnoses did not include PTSD.  He was 
only diagnosed with major depression.  

In June 2000 the veteran was diagnosed by the Denver Vet 
Center with depression, PTSD symptoms; however, he was not 
actually diagnosed with PTSD.  Regardless, the Board attaches 
greater probative weight to the November 2000 VA medical 
examinations concerning PTSD than to the records from the 
Denver Vet Center, because the VA opinions made in these 
examinations were based both on an interview with the veteran 
and upon a review of his entire claims folder.  

Furthermore, as indicated above, the diagnosis of PTSD by the 
Vet Center, was, at best, equivocal, given the April 1995 
opinion that the PTSD was sub-clinical, the omission of a 
diagnosis of PTSD in the April 1996 assessment, and the lack 
of an actual diagnosis of PTSD during the June 2000 report.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
it is not error for the Board to favor opinion of one 
competent medical expert over that of another when the Board 
gives adequate statement of reasons and bases).

For similar reasons, the Board attaches less probative value 
to the March 1996 VA outpatient assessment of PTSD and to Dr. 
SRD's diagnosis of PTSD during the June 1997 hearing before 
the Board.  

The March 1996 VA outpatient assessment of PTSD is of limited 
probative weight because it was acknowledged that the veteran 
was not actually examined at the time the assessment was 
made.  In contrast, the veteran was specifically examined 
during the April 1995 VA examination, the August 1995 
hospitalization, and the November 2000 VA examinations.  In 
addition, the November 2000 examiners also documented their 
review of the claims folder.  Therefore, such evidence is 
entitled to greater probative weight than the March 1996 
outpatient assessment.  Owens, supra.  

The November 2000 VA examiners' conclusions are entitled to 
greater probative weight than Dr. SRD's diagnosis of PTSD 
during the June 1997 hearing because they specifically 
examined the veteran and documented this in a written report.  
Dr. SRD acknowledged that she did not document her evaluation 
of the veteran in a written report.  Tr., p. 21.  Further, as 
stated above, the November 2000 VA examiners reviewed the 
entire claims folder, and there is no indication that Dr. SRD 
conducted such a review in reaching her diagnosis.  

Finally, Dr. SRD indicated that her diagnosis was based in 
part on what she considered the veteran's most "devastating" 
stressor: witnessing a victim whose head had been blown off.  
Tr., p. 13.  

The Board notes that there is no documentation of the veteran 
reporting in his multiple stressor statements of record that 
such an incident occurred in Vietnam.  Because there is no 
documentation of the veteran reporting this stressor anywhere 
else in the record, the Board finds it to be lacking in 
credibility.  This further detracts from the probative weight 
of Dr. SRD's diagnosis of PTSD.  See Owens, supra.  

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see also 
Owens, supra.  

The veteran's own opinions and statements claiming that he 
suffers from PTSD are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  



The Board finds that, in light of the greater probative 
weight of the medical evidence finding that the veteran does 
not have PTSD, a preponderance of the evidence establishes 
that the veteran does not have a current diagnosis of PTSD, 
under either the previous or amended regulations.  

Therefore, the claim of service connection for PTSD is 
denied.  See 38 C.F.R. § 3.304(f); Burger v. Brown, 5 Vet. 
App. 340, 343 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Because it has been determined that the veteran does not have 
PTSD, the issue of whether the veteran engaged in combat with 
the enemy is rendered moot.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of the claim are in an 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  

As stated by the CAVC, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  

In this case, for reasons cited above, the preponderance of 
the evidence is against the claim for service connection of 
PTSD.  See also 38 U.S.C.A. § 5107 (West Supp. 2001).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

